 



Exhibit 10.9

RELEASE, CONSULTATIVE AND NONCOMPETITION AGREEMENT

     THIS AGREEMENT is made and entered into as of the 9th day of February,
2005, by and among SCI Funeral & Cemetery Purchasing Cooperative, Inc., a
Delaware corporation (hereinafter called the “Company”), SCI Executive Services,
Inc., a Delaware corporation (hereinafter called “Executive Services”), Huntco
International, Inc., a Delaware corporation (hereinafter called “Consultant”),
and B. D. Hunter (hereinafter called “Terminating Employee” or “Hunter”).

     WHEREAS, Terminating Employee is employed by Executive Services pursuant to
that certain Employment and Noncompetition Agreement dated January 1, 2004;

     WHEREAS, Terminating Employee and Executive Services are mutually desirous
of terminating employment of Terminating Employee and such Employment and
Noncompetition Agreement; and

     WHEREAS, Company is desirous of engaging Consultant through a consulting
agreement, as well as obtaining the personal services of Hunter;

     NOW, THEREFORE, in consideration of the performance and discharge of the
respective agreements herein contained, the parties hereto agree as follows:

     Section 1. Termination of Employment. Effective February 9, 2005,
Terminating Employee resigns as an officer, director, committee member and
employee of Service Corporation International (“SCI”), the Company, Executive
Services, and all of their subsidiaries and affiliated companies and enterprises
(collectively, the “SCI Group”). Executive Services and Terminating Employee
hereby terminate and cancel the Employment and Noncompetition Agreement dated
January 1, 2004 between Terminating Employee and Executive Services in its
entirety, including without limitation all salary, incentive compensation and
other benefits provided for therein, except as set forth below in this
Section 1.

Page 1



--------------------------------------------------------------------------------



 



  •   All SCI stock options and restricted stock held by Terminating Employee,
as set forth on Exhibit A, will be governed by the terms thereof based upon
termination of employment without cause.     •   The Terminating Employee shall
participate fully in the SCI cash bonus incentive plan for 2004.     •   The
Terminating Employee shall be entitled to start receiving his benefits under the
Retirement Plan for Non-Employee Directors.     •   Pursuant to plan terms
regarding termination without cause, Terminating Employee will be given credit
for having participated in the SCI 2003 Performance Unit Plan for 24 months and
the 2004 Performance Unit Plan for 12 months. Under those Performance Unit
Plans, the determination of whether an award is due is made using specified
measurement criteria as of December 31, 2005 for the 2003 Performance Unit Plan
and December 31, 2006 for the 2004 Performance Unit Plan. If an award is
determined to be due under the terms of the 2003 Performance Unit Plan,
Terminating Employee will receive payment of 24/36 of the amount to which he
would have been entitled if he remained employed by Company through December 31,
2005. If an award is determined to be due under the terms of the 2004
Performance Unit Plan, Terminating Employee will receive payment of 12/36 of the
amount to which he would have been entitled if he had remained employed by the
Company through December 31, 2006. Such prorated awards shall be payable at the
time payments are made to other participants in those Performance Unit Plans,
and shall be reduced by all customary withholding and payroll deductions.    
•   The Terminating Employee shall be entitled to his benefits under the SCI
Cash Balance Plan according to plan terms.

All other compensation and benefits of Terminating Employee under such
Employment and Noncompetition Agreement are cancelled and terminated, including
without limitation the following:

Page 2



--------------------------------------------------------------------------------



 



  •   Terminating Employee shall not be entitled to make any further
contributions to the SCI 401(k) Plan.     •   Terminating Employee shall not be
entitled to any benefit or allowance for financial or tax planning.     •  
Terminating Employee shall not be entitled to any life insurance benefits.    
•   Terminating Employee shall not be entitled to any health or health insurance
benefits.     •   Terminating Employee shall not be entitled to executive
medical reimbursement.     •   Terminating Employee shall not be entitled to
disability or disability insurance benefits.     •   Terminating Employee shall
not be entitled to business travel insurance.

     Section 2. Release.

          A. In consideration of the payments to Terminating Employee referred
to in Section 5 below, the sufficiency of which Terminating Employee hereby
acknowledges, Terminating Employee discharges and releases SCI, Executive
Services, all other members of SCI Group, their successors, assigns, divisions,
representatives, agents, officers, directors, stockholders, and employees, from
any claims, demands, and/or causes of action whatsoever, presently known or
unknown, that are based upon facts occurring on or prior to the date of
execution of this Agreement, including but not limited to, the following:
(a) any statutory claims under the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Civil Rights Acts of 1964 and 1991, the Employee Retirement Income
Security Act, Chapter 451 of the Texas Labor Code and/or the Texas Commission on
Human Rights Act, any other federal or state discrimination, employment, or
human rights laws, (b) any tort or contract claims, including claims arising
under or relating to the Employment and Noncompetition Agreement, (c) any claims
for unpaid wages, bonuses, salary, or any other employment-related compensation
or expenses, as well as any claims of

Page 3



--------------------------------------------------------------------------------



 



wrongful discharge, breach of contract, retaliation, defamation and claims for
emotional distress, including any mental pain and suffering, and/or (d) any
other claims, matters or actions related to Terminating Employee’s employment
and/or affiliation with, or separation from the SCI Group, but expressly
excluding all claims or causes of action relating to rights, benefits and
compensation set forth in Section 1 in this Agreement.

          Terminating Employee acknowledges that: (i) he has been advised to
consult with an attorney to discuss the contents of this Agreement and its
meaning prior to executing this Agreement; (ii) he has been given a period of at
least 21 days within which to consider the release herein of his rights under
the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.;
(iii) he has knowingly and voluntarily executed this Agreement prior to the
expiration of said 21 day period in accordance with his free will and without
any requirement by any member of the SCI Group; (iv) he understands the terms
and conditions of this Agreement and agrees to abide by all such terms and
conditions, and (v) he has executed this Agreement without hidden reservations.
Terminating Employee’s release of claims under the Age Discrimination in
Employment Act may be revoked by Terminating Employee within 7 days after the
execution of this Agreement, and the release of any claims under the Age
Discrimination in Employment Act shall not become effective until such
revocation period has expired. In the event of such revocation, Executive
Services and Company shall have the option to terminate this Agreement, in which
event all obligations of Executive Services and Company hereunder shall be
revoked and cancelled, and Terminating Employee and Consultant shall return to
Executive Services and Company any compensation received under the terms of this
Agreement.

          B. SCI and Executive Services discharge and release Terminating
Employee and his heirs, executors and administrators from any claims, demands,
and/or causes of action whatsoever, presently known or unknown, that are based
upon facts occurring on or prior to the date of execution of this Agreement,
including, but not limited to, any claim, matter or action related to
Terminating Employee’s employment and/or affiliation with, or separation from
SCI Group, or related to violations of noncompetition covenants or
confidentiality obligations.

Page 4



--------------------------------------------------------------------------------



 



     Section 3. Consulting Term of Agreement. Subject to the provisions for
termination and extension hereinafter set forth and subject to all of the
provisions of this Agreement, the initial term of consulting under this
Agreement (“Term”) shall be for a period commencing on February 9, 2005 and
terminating February 9, 2010.

     Section 4. Consultant Services. By the use of Consultant’s and Hunter’s
knowledge, skills, expertise and goodwill, and acting at all times as an
independent contractor, independent of any supervision, reporting of hours, or
control in the performance of consulting duties by the Company, Consultant
agrees to provide consultative services of Hunter for the Company upon the
request of the Office of the Chairman of SCI and to perform such consultative
services as follows:



  A.   During the Term hereof, Consultant shall cause Hunter to personally
furnish to the Company his best advice, information, judgment, and knowledge
with respect to the marketing programs, merchandising, branding and Affiliate
network of SCI Group and such other matters as may be designated by the Office
of the Chairman of SCI, and generally seek to preserve and increase the business
and goodwill of the Company and its affiliates. It is understood and agreed that
the consulting services to be furnished hereunder will involve Hunter spending
significant time at the Company’s field operations, vendors’ locations and other
places away from the Company’s headquarters in Houston, Texas.     B.   During
the first three years of this Agreement, Consultant shall cause Hunter to devote
substantially his full time, attention and energy to the business of the Company
and its affiliates in the performance of the consultative services described
herein. During the first three years of this Agreement, in no event shall Hunter
be required to spend more than forty (40) hours per week performing consulting
services hereunder. During the fourth and fifth year of this Agreement, and
during any extension period, as described in Section 24 below, Consultant shall
cause Hunter to devote substantial time, attention and energy to the business of
the Company and its affiliates in the performance of the consultative services
described herein. During the fourth and fifth year of this Agreement and during
any extension

Page 5



--------------------------------------------------------------------------------



 



      period, in no event shall Hunter be required to devote more than twenty
(20) hours per week performing consulting services hereunder.     C.   During
the time consultative services are to be provided hereunder, same shall be
discharged and performed by Hunter personally under the direction and subject to
the control of the Office of the Chairman of SCI.     D.   With respect to
consulting services to be performed by Consultant or Hunter, Consultant or
Hunter shall have the right to decline to perform such services to the extent
and for such time period as Consultant or Hunter is reasonably unable to do so
because of: (i) personal illness of Hunter, (ii) illness of a member of Hunter’s
immediate family for a period not to exceed 30 days for the duration of this
Agreement, or (iii) such services would involve travel to a foreign country
which is hazardous.     E.   It is understood that the provisions of paragraphs
A, B and C of this Section 4 shall permit Hunter to have reasonable periods for
personal time off and vacation.

   Section 5. Consideration. As compensation for the consultative services to be
performed and rendered by Consultant hereunder, Company agrees to pay Consultant
for the term of this Agreement, so long as this Agreement shall be in full force
and effect, at the rate of $91,667 per month during the first thirty-six months
of the Term and $50,000 per month during the remaining twenty-four months of the
Term. Such payment shall not be subject to withholding for income taxes or FICA;
provided, however, that such monthly consultative payments shall terminate on
the death of Hunter or in the event this Agreement should be terminated as
otherwise provided herein. In the event of the death of Hunter or in the event
this Agreement should be terminated as provided herein, the Company shall have
no further obligation to Consultant or Hunter under this Agreement (i) except to
pay all compensation earned prior to such date of death or termination, and (ii)
except that the continuing benefits of Terminating Employee as set forth in
Section 1 shall continue in accordance with their respective terms. The first
installment will be due and payable on or before February 10, 2005 and
subsequent payments shall be made on the same day of each succeeding month
during the Term hereof.

Page 6



--------------------------------------------------------------------------------



 



     In addition, Consultant shall be entitled to the services or benefits
listed below during the Term. Consultant shall not be entitled to any other
services or benefits.



  § Office facilities, furniture and secretarial support.

     Section 6. Reimbursement for Expenses. Consultant is authorized to incur
reasonable business expenses in connection with the performance of consultative
duties hereunder. Consultant will submit monthly an itemized account of such
expenditures and such receipts or other documents as may be required by the
Company. Upon approval of the expenses by the Office of the Chairman of SCI,
Consultant will be reimbursed by the Company for all such reasonable business
expenses.

     Section 7. Miscellaneous Covenants. Consultant and Hunter agree that at all
times during the Term of this Agreement:



  A.   Consultant and Hunter will not knowingly or intentionally do or say any
act or thing which will or may impair, damage, or destroy the goodwill and
esteem for the Company or its affiliates with suppliers, employees, patrons,
customers, and others who may at any time have or have had business relations
with the Company or its affiliates;     B.   Consultant and Hunter will not
reveal to any third person any differences of opinion, if there be such at any
time, between each of them and the management of the Company or its affiliates
as to their personnel, policies or practices; and,     C.   Consultant and
Hunter will not knowingly or intentionally do any act or thing detrimental to
the Company or its affiliates or their business.

Page 7



--------------------------------------------------------------------------------



 



  D.   The provisions of the preceding paragraphs of this Section 7 shall be
interpreted reasonably after taking into consideration the circumstances
prevailing at the time in question.

     Section 8. Confidentiality. Consultant and Hunter understand that in the
course of discharging and performance of the consultative duties as herein
provided, Consultant and Hunter will receive certain trade secrets, lists of
customers, and other confidential information concerning the business of the
Company and its affiliates which the Company desires to protect. Consultant and
Hunter understand that, among other things, the management methods, operating
techniques, procedures and methods, customer lists, prospective acquisitions,
employee lists, training manuals and procedures, personnel evaluation
procedures, collection procedures, and financial reports of the Company and/or
its affiliates are confidential and are not at any time during or after the Term
of this Agreement to be revealed to anyone outside the Company without specific
written authorization by an officer of the Company. Consultant and Hunter
further agree that each will not divulge to anyone outside the Company any such
confidential information or trade secrets. In the event Consultant or Hunter are
uncertain as to the confidential nature of certain information or materials,
then prior to disclosing such information or materials to any third party,
Consultant or Hunter will first confer with the Office of the Chairman of SCI to
obtain its determination. In the event the Office of the Chairman deems the
information or material in question to be confidential, then Consultant or
Hunter shall cause the third party to execute a confidentiality agreement in a
form provided by the Company prior to disclosing such information or material.

     Section 9. Noncompetition. Consultant and Hunter agree that during the Term
of this Agreement each will not, directly or indirectly, be employed by, engaged
in, interested in or concerned with any business which is in competition with
the business of the Company or any subsidiary of the Company. In the event that
Consultant and/or Hunter become engaged in a business in which at that time the
Company is not yet engaged and Company subsequently engages in such business,
this will not be deemed to be a violation of this covenant of noncompetition set
forth in the preceding sentence.

Page 8



--------------------------------------------------------------------------------



 



     The noncompetition obligations of Consultant and Hunter shall terminate
upon the expiration of the Term of this Agreement; provided however, that in the
event this Agreement is terminated by Consultant because of a violation of this
Agreement by the Company as described in the second paragraph of Section 12
hereunder, the noncompetition obligations of Consultant and Hunter shall
continue until such time as the Agreement would have otherwise terminated if
there had been no such violation.

Section 10. Assumption of Agreement

     A. For purposes of this Section 10, “Triggering Event” shall mean the
happening of any of the following events set forth in paragraphs 1, 2 or 3
below:

          1. The acquisition by any individual, entity or group of beneficial
ownership of 20% or more of the outstanding shares of common stock of Service
Corporation International (“Outstanding SCI Common Stock”) or 20% or more of the
combined voting power of the then outstanding voting securities of Service
Corporation International (“Outstanding SCI Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Triggering
Event:



  a.   Any acquisition directly from Service Corporation International other
than an acquisition resulting from an exercise of a conversion privilege,    
b.   Any acquisition by Service Corporation International,     c.   Any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by Service Corporation International or any of its subsidiaries,    
d.   Any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, the conditions described in clauses 2.(A) and 2.(B) below are
satisfied.

          2. Approval of the shareholders of Service Corporation International
of a reorganization, merger or consolidation, in each case, unless following
such reorganization, merger or consolidation, (A) more than 60% of the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of

Page 9



--------------------------------------------------------------------------------



 



such corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
respectively of the Outstanding SCI Common Stock and Outstanding SCI Voting
Securities immediately prior to such reorganization, merger or consolidation,
and (B) no person (excluding Service Corporation International, any employee
benefit plan or related trust of Service Corporation International or such
corporation resulting from such reorganization, merger or consolidation and any
person beneficially owning immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 20% or more of the Outstanding SCI Common
Stock or Outstanding SCI Voting Securities) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; or

          3. Approval of the shareholders of Service Corporation International
of (1) a complete liquidation of dissolution of Service Corporation
International or (2) a sale or other disposition of all or substantially all of
the assets of Service Corporation International other than to a corporation with
respect to which following such sale or disposition, (i) more than 60% of the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is beneficially owned,
directly or indirectly by all or substantially all of the individuals and
entities who are beneficial owners respectively of the Outstanding SCI Common
Stock and Outstanding SCI Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership
immediately prior to such sale or other disposition, and (ii) no person
(excluding Service Corporation International and any employee benefit plan or
related trust of Service Corporation International or such corporation and any
person beneficially owning immediately prior to such sale or other disposition
directly or indirectly 20% or more of the Outstanding SCI Common Stock or
Outstanding SCI Voting Securities) beneficially owns, directly or indirectly 20%
or more of the then outstanding shares of common stock of such corporation and
the combined

Page 10



--------------------------------------------------------------------------------



 



voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors.

          4. If a Triggering Event, as defined above, occurs during the term of
this Agreement and Consultant makes a written request within 30 days of the
occurrence of the Triggering Event, the party obtaining the controlling interest
in SCI shall, within 90 days of receipt of such written request, confirm in
writing to Consultant such party’s assumption of the Company’s obligations under
this Agreement. If Consultant makes such request but such confirmation is not
received by Consultant within said 90 days, Consultant shall then have the
option for a period of 90 days to either continue with the terms of this
Agreement or by giving written notice to the Company receive in a lump-sum all
amounts, if any, remaining to be paid through February 9, 2010 and any extension
period as described in Section 24 below which was in effect at the date of such
notice in which event the parties shall be relieved of any further obligations
under this Agreement with the exception of the terms contained in Section 8 and
9 herein and except the continuing benefits of Terminating Employee as set forth
in Section 1 which benefits shall continue in accordance with their respective
terms. Any confirmation of the assumption of the Company’s obligations under
this Agreement, as set forth above, shall not relieve the Company of any
obligations or liability under this Agreement.

     Section 11. Enforceability. The foregoing agreements not to use trade
secrets or confidential information or to compete or to do any other acts
prohibited by Sections 8 and 9 of this Agreement shall not be held invalid or
unenforceable because of the scope of the territory or actions subject thereto
or restricted thereby, or the period of time within which such agreements
respectively are operative, but the maximum territory and action subject to such
agreements respectively, and the period of time in which such agreements
respectively are enforceable, are subject to determination by a final judgment
of any court which has jurisdiction over the parties and subject matter.

     Section 12. Termination. In the event that Consultant or Hunter fail to
observe and comply substantially with all of the terms and provisions of this
Agreement, or if Consultant or Hunter fails to perform substantially all of
their respective duties, obligations, and agreements

Page 11



--------------------------------------------------------------------------------



 



herein contained or as imposed by law, including fiduciary duties, to the
reasonable satisfaction of the Company, the Company shall have the right to
terminate this Agreement by giving Consultant not less than thirty (30) days’
prior written notice of such violation(s) and a period of fifteen (15) days to
cure such violation(s) and following such period, if there is no cure, this
Agreement (with the exception of Section 8 hereof) shall thereupon terminate and
be of no further force and effect, and the Company shall have no further
obligation to Consultant or Hunter under this Agreement (i) except to pay all
compensation earned prior to such termination, and (ii) except that the
continuing benefits of Terminating Employee as set forth in Section 1 shall
continue in accordance with their respective terms. Notwithstanding the
foregoing, the Company shall not terminate this Agreement during any such period
as Consultant is prevented from performing its duties hereunder by reason of
disability of Hunter.

     In the event that the Company breaches its obligations to make timely
payments of the amounts set forth in Section 5 hereof, Consultant shall have the
right to terminate this Agreement by giving the Company not less than thirty
(30) days’ prior written notice of such violation(s) and a period of fifteen
(15) days to cure such violation(s) and following such period, if there is no
cure, this Agreement (with the exception of Sections 8 and 9 hereof) shall
terminate and be of no further force and effect and the Company shall have no
further obligation to Consultant or Hunter under this Agreement, (i) except that
the Company shall within 30 days of the last day of the cure period pay to
Consultant in a lump sum all amounts, if any, remaining to be paid through
February 9, 2010 and any extension period as described in Section 24 below which
was in effect at the date of such violation, and (ii) except that the continuing
benefits of Terminating Employee as set forth in Section 1 shall continue in
accordance with their respective terms.

     Section 13. Parties In Interest. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns. This Agreement shall not be assigned by either party without the prior
written consent of the other party. However, in the event the Company is merged
with another corporation, such merger will not render the terms of this
Agreement any less binding or enforceable in any manner.

     Section 14. Severability. In case any term, phrase, clause, paragraph,
restriction, covenant, or agreement herein contained shall be held to be invalid
or unenforceable, same shall be

Page 12



--------------------------------------------------------------------------------



 



deemed, and it is hereby agreed that same are meant to be, severable, and same
shall not defeat or impair the remaining provisions hereof.

     Section 15. Waiver. A waiver by the Company of any breach by Consultant or
Hunter of this Agreement or of any duties imposed upon Consultant or Hunter by
law, or of any other cause for discharge of Consultant or Hunter, shall not be
construed as a waiver by the Company of its right to terminate this Agreement
for any subsequent or continuing breach of this Agreement by Consultant or
Hunter.

     Section 16. Binding Effect. This Agreement shall bind and inure to the
benefit of the Company and Consultant, their successors and assigns, and Hunter,
his heirs and personal representatives. This Agreement provides for the personal
services of Hunter and any transfer or assignment of this Agreement by
Consultant, by operation of law or otherwise, is voidable by Company in its sole
discretion.

     Section 17. Notices. Any notice required or permitted to be given under
this Agreement shall be sufficient if in writing and sent registered mail with
return receipt requested, or hand delivered to the respective addresses as set
forth below, or to such address as may from time to time be designated by notice
in accordance herewith.

     Section 18. Governing Law. It is agreed that this Agreement will be
interpreted and construed in accordance with the laws of the State of Texas.

     Section 19. Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

     Section 20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

Page 13



--------------------------------------------------------------------------------



 



     Section 21. Modification. This Agreement may be modified only by a written
instrument signed by each of the parties hereto.

     Section 22. Entire Agreement. This Agreement contains the entire
understanding of the parties relating to the subject matter hereof and
supersedes all previous written and verbal agreements between the parties hereto
relating to such subject matter. There are no agreements, representations or
warranties not set forth herein.

     Section 23. Dispute Resolution. Except for the matters specifically
excluded below, any and all disputes between the parties to this Agreement
arising out of or in connection with the negotiation, execution, interpretation,
performance or non-performance of this Agreement and the covenants and
obligations contemplated herein, including but not limited to any claims against
the SCI, Executive Services, Company, their affiliates or their respective
officers, directors, employees or agents, shall be solely and finally settled by
arbitration conducted pursuant to the Rules of the American Arbitration
Association, as now in effect or hereafter amended. Judgment on the award of the
arbitrator may be entered in any court having jurisdiction over the party
against whom enforcement of the award is being sought, and the parties hereby
irrevocably consent to the jurisdiction of any such court for the purpose of
enforcing any such award. The parties agree and acknowledge that any arbitration
proceedings between them, and the outcome of such proceedings, shall be kept
strictly confidential. It is expressly agreed and understood that this paragraph
shall not govern claims for workers’ compensation or unemployment benefits or
claims for injunctive relief relating to alleged violations of Section 8 or 9
hereof.

     Notwithstanding the foregoing, prior to proceeding with arbitration as
described in this Section 23, the parties shall first attempt in good faith to
resolve any dispute arising out of or relating to this Agreement by mediation
before a mediator jointly selected by Consultant and the Company. In the event
they are unable to mutually agree on a mediator Consultant and the Company shall
each select a mediator and that mediator shall in turn, select a mediator to
serve as the mediator for the parties.

Page 14



--------------------------------------------------------------------------------



 



     Section 24. Extension. The Company shall have, at its sole discretion, the
option to extend this Agreement for an additional one year period by giving
written notice to Consultant during the ninety day period preceding the
expiration of the fifth year of the initial term of this Agreement. If this
Agreement is extended by the Company, the Company shall have the further option,
at its sole discretion, to extend this Agreement for an additional one year
period by giving written notice to Consultant during the ninety day period
preceding the expiration of the first extension period. If the Company has
exercised its option to extend the Agreement for a second one year period, the
Company shall have the further option, at its sole discretion, to extend this
Agreement for a final one year period by giving written notice to Consultant
during the ninety day period preceding the termination of the second one year
extension. The consideration to be paid to Consultant during any extension
period shall be the sum of $50,000.00 per month payable on the first day of each
month during any such extension period.

     Section 25. Ownership of Intellectual Property. All ideas, concepts,
inventions and other forms of intellectual property conceived or developed by
Hunter in the course of performance of his consulting duties hereunder are
hereby assigned by Hunter to Company and shall be the sole and exclusive
property of the Company. This shall include, without limitation, rights subject
to patent or copyright protection.

Page 15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

Address for Notices:

              B. D. Hunter       /s/ B. D. Hunter           1929 Allen Parkway  
    B. D. Hunter
Houston, Texas 77019
           
 
            Huntco International, Inc.       Huntco International, Inc.
12620 Lamplighter Square
           
St. Louis, Missouri 63128
      By:   /s/ B. D. Hunter

           

               B. D. Hunter

               President
 
            President       SCI Funeral & Cemetery Purchasing SCI Funeral &
Cemetery Purchasing       Cooperative, Inc.
Cooperative, Inc.
           
P.O. Box 130548
      By:   /s/ Curtis G. Briggs

           
Houston, Texas 77219
               Curtis G. Briggs

               Vice President
 
            SCI Executive Services, Inc.       SCI Executive Services, Inc.
P.O. Box 130548
           
Houston, Texas 77219
      By:   /s/ Curtis G. Briggs

           

               Curtis G. Briggs

               Vice President

Page 16